     Case: 1:20-cv-07087 Document #: 36 Filed: 06/21/21 Page 1 of 1 PageID #:135

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Melanie E. Damian
                              Plaintiff,
v.                                                 Case No.: 1:20−cv−07087
                                                   Honorable Ronald A. Guzman
Mike Engstrom
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 21, 2021:


        MINUTE entry before the Honorable Ronald A. Guzman: The motion to withdraw
as attorney for Mike Engstrom [34] is granted. Attorney Nicole M Anderson terminated.
Mailed notice. (kp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
